Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	   DETAILED ACTION	
REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (RAMANATHAN, Pub. No.: US 2020-0079412; BREWSTER, Pub. No.: US 2006-0032914; GONCALVES, Pub. No.: US 2010-0059589; MATSUDAIRA, Pub. No.: US 2005-0099296; NAHILL, Pub. No.: US 2013-0062409; KUNDU, US Patent No.: 10,115,023) does not teach nor suggest in detail the limitations: 
“A system to detect an item left in a merchandise carrier, the system comprising: an input device configured to receive an indication that a merchandise carrier is to be emptied from at least one of a user device or a device communicatively coupled to the input device an overhead imaging device configured to capture an image of the merchandise carrier at a checkout station in response to the indication that the merchandise carrier is to be emptied; an image processor configured to detect based on the image an obscuration of a portion of the merchandise carrier by the presence of an item in the merchandise carrier, and generate an alert signal  an output device configured to receive the alert signal and provide a notification of the presence of the item in the merchandise carrier”
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record RAMANATHAN does not teach or suggest in detail a system to detect an item left in a merchandise carrier that includes an input device configured to receive an indication that a merchandise carrier is to be emptied from at least one of a user device or a device communicatively coupled to the input device or an overhead imaging device configured to capture an image of the merchandise carrier at a checkout station in response to the indication that the merchandise carrier is to be emptied as amended by the Applicant.  An updates search performed on 6/16/21 resulted in KUNDU which discloses a merchandise carrier is to be emptied but by way of image analysis that occurs before the process of empting begins.  This prior art does not teach a separate device used detect the empting event and to trigger image capture from detecting an empting event.
RAMANATHAN only discloses an image processor that detects in an image an obscuration of a portion of the merchandise carrier by the presence of an item in the merchandise carrier, and to generate an alert signal when the portion of the merchandise carrier is obscured as well as an output device that receives an alert signal and provide a notification of the presence of the item in the merchandise carrier.  The closest NPL OZIOM (OZIOM, “Enhancing the in-store grocery shopping event through a 
Whereas, as stated above, Applicant’s claimed invention recites a system to detect an item left in a merchandise carrier that includes an input device configured to receive an indication that a merchandise carrier is to be emptied from at least one of a user device or a device communicatively coupled to the input device and an overhead imaging device configured to capture an image of the merchandise carrier at a checkout station in response to the indication that the merchandise carrier is to be emptied. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Claims 1-24 are allowed.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481